Citation Nr: 0510766	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  02-21 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, including as secondary to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office  in 
Detroit, Michigan (the RO) which denied his claim of 
entitlement to service connection for type 2 diabetes 
mellitus.

The veteran was scheduled to appear for a personal hearing 
before a Veterans Law Judge in Washington, D.C. in June 2004.  
He failed to report for this hearing, and he has provided no 
explanation for his failure to report. His hearing request, 
therefore, is deemed to be withdrawn.  See 38 C.F.R. § 
20.702(d) (2004).

This case was previously before the Board and was remanded to 
the RO in July 2004.  

Issues not on appeal

In a February 2004 rating decision, the RO denied the 
veteran's claim of entitlement to an increased disability 
rating for a service-connected fracture of the left fibular 
and posterior malleolus of the left tibia.  In March 2004, 
the veteran filed a notice of disagreement, and a statement 
of the case (SOC) was issued in January 2005.  To the Board's 
knowledge, the veteran failed to perfect an appeal by filing 
a timely substantive appeal.  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.202, 20.302 (2004).  That issue is 
therefore no longer in appellate status, and it will be 
discussed no further herein.

On September 20, 1002, the veteran filed a claim of 
entitlement to service connection for prostate cancer.  In a 
September 24, 2002 rating decision, the claim was denied by 
the RO.  The veteran was duly notified by letter dated 
October 2, 2002.  In a July 2004 statement, the veteran 
inquired as to the status of his claim for service connection 
for prostate cancer.  By way of correspondence dated in 
January 2005 the RO advised the veteran that his claim was 
denied in September 2002 and that he had until October 2, 
2003, one year from the date of notification of this 
decision, to file a notice of disagreement.  The veteran has 
made no additional comments regarding this issue.  


FINDINGS OF FACT

1.  The record does not show that the veteran had service in 
the Republic of Vietnam, nor is exposure to the defoliant 
Agent Orange documented.

2.  Competent medical evidence does not show that the 
veteran's Type II diabetes mellitus, shown several years 
after service, is related to his military service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or due to 
active service, and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for Type 
II diabetes mellitus, including as a result of herbicide 
exposure. 

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.


The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the November 2002 SOC and the December 2004 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim.  More significantly, 
a letter was sent to the veteran in July 2004, with a copies 
to his representative, which was specifically intended to 
address the requirements of the VCAA.  The letters enumerated 
in detail the elements that must be established in order to 
grant service connection; and it provided a description of 
the evidence still needed to establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2004 VCAA letter, the RO informed the veteran that VA was 
responsible for getting  "Relevant records held by any 
Federal Agency.  This may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The veteran was advised that VA will make 
reasonable efforts to get "Relevant records not held by a 
Federal agency.  This may include records from State or local 
governments, private doctors and hospitals, or current or 
former employees."  He was further advised that "We'll also 
assist you by providing a medical examination or getting a 
medical opinion if we decide it's necessary to make a 
decision on your claim."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the July 2004 VCAA letter advised the veteran to 
give the RO enough information about relevant records so that 
they could request them from the agency or person who has 
them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the July 2004 letter 
informed the veteran: "Please provide us with any additional 
evidence or information you may have pertaining to your 
claim."  (emphasis as in original).  

The Board therefore finds that the July 2004 letter, the 
November 2002 SOC, and the December 2004 SSOC properly 
notified the veteran and his representative of the 
information and medical evidence, not previously provided to 
VA that is necessary to substantiate the claims, and properly 
indicated which information and evidence is to be provided by 
the veteran and which VA would attempt to obtain on his 
behalf.  

The Board further notes that, even though the July 2004 VCAA 
letter requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The fact that the 
veteran's claim was then re-adjudicated in the December 2004 
SSOC, prior to the expiration of the one-year period does not 
render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be codified at 
38 U.S.C. §  ____], made effective from November 9, 2000, 
specifically addresses this matter and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit VA from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was not provided notice 
of the VCAA prior to the initial adjudication of these claims 
by rating decision in June 2002.  The Board notes, however, 
that the claim was readjudicated and a SSOC was provided to 
the veteran in December 2004 following VCAA notice compliance 
action.  The veteran was provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VA notice.  In March 2005, the veteran's 
representative submitted additional argument on his behalf.  
Therefore, there is no prejudice to the veteran in proceeding 
to consider the claim on the merits.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, private physicians' 
statements, and a report of VA examination.  There is no 
indication that there currently exists any evidence which has 
a bearing on this case which has not been obtained.  The 
veteran and his representative have not identified any 
outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

In addition, more general due process concerns have been 
satisfied.  The veteran and his representative have been 
accorded appropriate opportunity to present evidence and 
argument in support of his claim.  See 38 C.F.R. § 3.103 
(2004).  Accordingly, the Board will proceed to a decision on 
the merits as to this issue.  

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Certain diseases, including diabetes mellitus, may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection - herbicide exposure

By law, certain diseases, such as Type II diabetes mellitus 
(also known as type 2 diabetes mellitus or adult onset 
diabetes), are presumed to be the result of exposure to 
herbicides, such as Agent Orange, in the Republic of Vietnam.  
See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2004).

Although the veteran has argued that his disorder is the 
result of exposure to herbicides, VA must also ascertain 
whether there is any other basis to conclude that the 
disorder was incurred by any incident of military service.  
See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)

Factual background

The veteran's DD Form 214 shows that he served 1 year and 6 
months in foreign service in the United States Air Force and 
was awarded the Vietnam Service Medal and the Vietnam 
Campaign Medal.  His military occupational specialty was 
"pneudralic" repairman.  

Service medical records are negative for a finding or 
diagnosis of diabetes mellitus or any secondary or residual 
disabilities.

Post-service medical evidence includes a September 2001 
statement from Dr. K.B. wherein he indicates that the veteran 
has been a non-insulin dependent diabetic since 1992.  A 
September 2001 statement from Dr. B.L. noted that the veteran 
had been under his care since November 1999 for diabetic 
neuropathy.  VA examination in November 2001 resulted in a 
diagnosis of diabetes mellitus, Type II.  

A January 2002 report from the veteran's military service 
department indicated that he received his Vietnam awards by 
serving in Thailand from October 1968 to October 1969.  
Service in Vietnam was not shown.  

Analysis

The veteran in essence contends that his currently diagnosed 
diabetes mellitus, Type II, is related to claimed exposure to 
herbicides in service.  The veteran contends that during his 
tour in Thailand he worked as a mechanic on airplanes which 
carried Agent Orange.  He further asserts, somewhat vaguely, 
that "line of duty assignments" sent him into areas that 
were not directly defined.  He contends that these 
assignments were inside the boundaries of Vietnam.  See VA 
Form 646, dated February 19, 2003, page 2.  

As discussed above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

Hickson element (1), current disability, has been met.  It is 
uncontroverted that the veteran has been diagnosed as having 
Type II diabetes mellitus.  

With respect to Hickson element (2), in-service incurrence of 
disease (to include within the one year presumptive period 
after service), the Board has reviewed the service medical 
records and finds that they show no treatment or diagnosis 
for any diabetic disease.  The medical evidence which post 
dates service shows no evidence of actual treatment and 
diagnosis of diabetes until 1992, over twenty years after the 
veteran left military service.  The Board finds, therefore, 
that the preponderance of the competent and probative 
evidence of record shows that the onset of diabetes did not 
occur during service or within the one year presumptive 
period after service.

In essence, the veteran is contending that an in-service 
injury (as opposed to disease) occurred -- that is, he was 
exposed to herbicides in connection with his military 
service.  

Service members who served in Vietnam are presumed to have 
been exposed to herbicides, which comprises an in-service 
injury. See 38 U.S.C.A. § 1116(f).  "Service in the Republic 
of Vietnam" requires visitation (i.e. setting foot) in 
Vietnam.  See 38C.F.R. § 3.313(a).  Thus if the veteran 
served in Vietnam 
(to include visitation in the course of his military duties), 
he is presumed to have suffered an in-service injury 
sufficient to satisfy element (2).  The RO denied the 
veteran's claim because of perceived lack of evidence as to 
this crucial point.

The objective evidence does not show that the veteran served 
in Vietnam.  The service department has indicated that his 
Vietnam awards were received for service in Thailand.  There 
is no indication that the veteran served in Vietnam at any 
time during his period of military service.  The Court has 
held that findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

As noted by the Board above, the veteran has somewhat vaguely 
contended that he set foot in Vietnam.  However, his 
statement lacks sufficient specificity as to the time, 
location and circumstances of such alleged visitation as to 
be without probative value.  Therefore, the statutory 
presumption with respect to Agent Orange exposure has not 
been met.

The veteran has further alleged that he was actually (vs. 
presumptively) exposed 
to herbicides while working on aircraft in Thailand.  Again, 
he has provided no specifics as to such claimed exposure 
which would allow for verification.  The Board finds the 
veteran's vague statement to be lacking in probative value. 

In short, the provisions regarding service connection for 
Type II diabetes mellitus based on claimed herbicide exposure 
do not apply to this case.  See 38 C.F.R. §§ 3.307, 3.309.  

Given the above, the Board finds that Hickson element (2) has 
not been met.  

With respect to Hickson element (3), medical nexus, no 
competent medical nexus exists.  That is, no health care 
provider has attributed the veteran's Type II diabetes 
mellitus to his military service in general or to claimed 
herbicide exposure in particular.  To the extent that the 
veteran himself is attempting to provide a nexus between his 
claimed diabetes mellitus and his military service, including 
herbicide exposure, his statements are not probative of a 
nexus between Type II diabetes mellitus and military service.  
See Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported 
by medical evidence, a claimant's personal belief, no matter 
how sincere, is not probative of a nexus to service].

Conclusion

Hickson elements (2) and (3) have been met.  Therefore, 
service connection for Type II diabetes mellitus, including 
as a result of herbicide exposure, must be denied.

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against this claim.  The benefits sought on appeal are 
accordingly denied.






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for diabetes mellitus, Type 
II, including as secondary to exposure to herbicides, is 
denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


